Mandamus is an extraordinary remedy, and the decision to
                entertain a petition for a writ of mandamus rests within our discretion.
                See Poulos v. District Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982);
                see also State ex rel. Dep't Transp. v. Thompson, 99 Nev. 358, 360, 662
                P.2d 1338, 1339 (1983). We have indicated that mandamus is the
                appropriate vehicle for challenging attorney disqualification rulings.      See
                generally Collier v. Legakes, 98 Nev. 307, 646 P.2d 1219 (1982). But "Mlle
                disqualification of a prosecutor's office rests with the sound discretion of
                the district court," id. at 309, 646 P.2d at 1220, and "while mandamus lies
                to enforce ministerial acts or duties and to require the exercise of
                discretion, it will not serve to control the proper exercise of that discretion
                or to substitute the judgment of this court for that of the lower tribunal,"
                id. at 310, 646 P.2d at 1221. Accordingly, where the district court has
                exercised its discretion, a writ of mandamus is available only to control an
                arbitrary or capricious exercise of discretion.    See Round Hill Gen. Imp.
                Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981). "An
                arbitrary or capricious exercise of discretion is one founded on prejudice or
                preference rather than on reason, or contrary to the evidence or
                established rules of law." State v. Dist. Ct. (Armstrong), 127 Nev. „
                267 P.3d 777, 780 (2011) (citations omitted).
                            Petitioner contends that the district court acted arbitrarily or
                capriciously when it granted Ghani's motion to disqualify the Clark
                County District Attorney's Office. Petitioner argues that the district court
                erred in determining that the conflict between Ghani and the district
                attorney should be imputed to the entire district attorney's office, that the



SUPREME COURT
       OF
    NEVADA
                                                       2
(0) 1947A . •
                conflict would create an appearance of impropriety, and that screening
                would not cure the appearance of impropriety.
                            We conclude that the district court acted arbitrarily or
                capriciously because the district court did not base its decision on
                established law. In Collier, we held that vicarious disqualification of an
                entire prosecutor's office based on an individual lawyer's former-client
                conflict is required only "in extreme cases where the appearance of
                unfairness or impropriety is so great that the public trust and confidence
                in our criminal justice system could not be maintained without such
                action." 98 Nev. at 310, 646 P.2d at 1221; accord State v. Pennington, 851
                P.2d 494, 498 (N.M. Ct. App. 1993) (observing that "[Ole great majority of
                jurisdictions have refused to apply a per se rule disqualifying the entire
                prosecutor's staff solely on the basis that one member of the staff had been
                involved in the representation of the defendant in a related matter" so
                long as the disqualified staff member "is isolated from any participation in
                the prosecution"); Model Rules of Profl Conduct R. 1.11 cmt. 2 ("Rule 1.10
                is not applicable to the conflicts of interest addressed by this Rule . . .
                Because of the special problems raised by imputation within a government
                agency, paragraph (d) does not impute the conflicts of a lawyer currently
                serving as an officer or employee of the government to other associated
                government officers or employees, although ordinarily it will be prudent to
                screen such lawyers.").
                            The district court concluded that this case was different than
                the situation presented in Collier. The district court stated that because
                the district attorney is the head of the office, to allow his office to continue
                to prosecute Ghani would create an appearance of impropriety that cannot


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                    be cured by screening. As the head of the office, his name is on every
                    pleading and he is in charge of policy making for the office. See NRS
                    173.045; NRS 252.070(1). We disagree with the district court that this
                    case is different than the situation presented in Collier. The chief deputy
                    involved in Collier had much more hands-on responsibility for the cases
                    handled by the office than the district attorney in this case does. While it
                    is true that the district attorney is responsible for deciding the overall
                    policy of the office, consistent with NRS 252.070(1), the deputies appointed
                    by the district attorney handle the day-to-day operations of the divisions of
                    the office and make decisions regarding specific cases. Further, even
                    though the district attorney's name appears on every document filed with
                    the court, it is clear that the district attorney is not personally handling
                    all of the cases filed by the district attorney's office, and that these cases
                    are instead being handled by the deputy who is also listed on every
                    document. Therefore, the district court acted arbitrarily and capriciously
                    because no appearance of impropriety existed to such an extent that it
                    would undermine the public trust and confidence in the criminal justice
                    system.
                                Next, petitioner argues that the district court acted arbitrarily
                    and capriciously when it determined that screening could not cure the
                    conflict. Ghani argues that the district court did not act arbitrarily or
                    capriciously because the screening procedures in place were inadequate
                    and untimely. Specifically, Ghani claims that the district attorney's office
                    waited over thirty days before circulating a memorandum regarding which
                    cases the district attorney was being screened from and the memorandum
                    did not include every case, including the instant case.


SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A       )
                                This court has recently considered what screening procedures
                are appropriate in the context of screening a judicial officer pursuant to
                Nevada Rules of Professional Conduct 1.12. These guidelines consist of
                five factors:
                                (1) [I]nstructions given to ban the exchange of
                                information between the disqualified attorney and
                                other members of the firm; (2) restricted access to
                                files and other information about the case; (3) the
                                size of the law firm and its structural divisions; (4)
                                the likelihood of contact between the quarantined
                                lawyer and other members of the firm; and (5) the
                                timing of the screening.

                Ryan's Express v. Amador Stage Lines, 128 Nev.               „ 279 P.3d 166,
                172 (2012).
                                Applying the test from Ryan's Express, the screening
                procedures at the Clark County District Attorney's Office were adequate
                and timely in place. Instructions were given the day the district attorney
                took office to ban the exchange of information and this was communicated
                to the office via the assistant district attorney. Later it was memorialized
                in two memoranda. The district attorney's access to the files was
                restricted and the files were marked as screened files. Further, the size of
                the Clark County District Attorney's Office makes the district attorney's
                participation in any screened case unlikely. Given the size and structure
                of the district attorney's office, it is highly unlikely that there would be
                contact between the quarantined lawyer and the other members of the
                office.
                                Finally, while Ghani's name does not appear on the list
                accompanying the memorandum, the fifth protocol outlined in the


SUPREME COURT
        OF
     NEVADA

                                                          5
(0) 1947A
screening memorandum ensures that the district attorney does not
participate in the case. Therefore, the district attorney was adequately
screened from the case and the district court acted arbitrarily or
capriciously in determining that the screening procedures could not cure
the conflict between Ghani and the district attorney. 2 Accordingly, we
             ORDER the petition GRANTED AND DIRECT THE CLERK
OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
district court to vacate its order granting the motion to disqualify.




                                                                          J.
Gibbons                                     Hardesty


                                                                          J.
                                            Douglas

                                             (
                                                                          J.
                                            Saitta




      2 We further deny the petitioner's "motion to strike portion of fast
track reply," which sought to strike the district court's supplemental order
filed on June 29, 2012. However, because the district court's order at issue
was rescinded, we decline to consider that order.




                                       6
                                                                               tifatig
                cc:              Chief Judge, Eighth Judicial District Court
                                 Hon. J. Charles Thompson, Senior Judge
                                 Attorney General/Carson City
                                 Clark County District Attorney
                                 Gabriel L. Grasso, P.C.
                                 Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                7
(0) 1947A


                      g1.-I11-